Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 7, 12, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidari et al. (cited by the applicant), hereinafter referred to as Heidari.
 	Referring to claim 2, Heidari discloses a method of operating a wireless network device (AP) in a wireless network, the method comprising: determining local channel statistics for one or more channels for each of one or more wireless network devices in the wireless network; determining a channel score for each of the one or more channels based on the local channel statistics; determining a best channel based on the channel score for each of the one or more channels; and triggering, by the wireless network device, the one or more wireless network devices in the wireless network to communicate on the best channel (col. 1, line 62 to col. 2, line 38, col. 4, lines 36-53, col. 7, lines 17-58  and FIG. 9).

 	Referring to claims 12 and 17, claims 12 and 17 are rejected for substantially identical reasons as claims 2 and 7, except each claim is in an apparatus claim format (i.e. a wireless network device), comprises a wireless interface, a memory and a processor, which is also taught by Heidari (col. 3, line 60 to col. 4, line 35).
 	Referring to claim 22, claim 22 is rejected for substantially identical reason as claim 2, except the claim is in a system claim format, which is also taught by Heidari (col. 3, lines 27-48 and FIG. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heidari.
 	Referring to claim 9, Heidari fails to disclose that the best channel is determined as the channel with a channel score that maximizes the idle time.  However, such implementation is considered conventional and well within the level of ordinary skill in the art to make to further enhance the system efficiency (col. 5, lines 31-41).
 	Referring to claim 19, claim 19 is rejected for substantially identical reason as claim 9, except the claim is in an apparatus claim format (i.e. a wireless network device), comprises a wireless interface, a memory and a processor, which is also taught by Heidari (col. 3, line 60 to col. 4, line 35).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heidari in view of Jollota et al. in Pub. No. US 2011/0152970 A1, hereinafter referred to as Jollota.
Referring to claim 3, Heidari fails to disclose that the local channel statistics for each of the one or more channels comprises data obtained during a synchronized time interval, which is well known in the art and commonly applied in wireless communications field for obtaining quality measurements among the synchronized network environment to further enhance the system performance.  Jollota, for example, from the similar field of endeavor, provides such conventional feature (paragraph [0035]).
 	Referring to claim 13, claim 13 is rejected for substantially identical reason as claim 3, except the claim is in an apparatus claim format (i.e. a wireless network device), comprises a wireless interface, a memory and a processor, which is also taught by Heidari (col. 3, line 60 to col. 4, line 35).
Claims 4-6, 8, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heidari in view of Smith et al. in Pub. No. US 2013/0148589 A1, hereinafter referred to as Smith.
 	Referring to claim 4, Heidari fails to disclose that the local channel statistics for the one or more channels comprise data relating to scans of sub-channels within the one or more channels, which is also well known in the art and commonly applied in wireless communications field for providing sub-channel quality measurements within each channel for providing conventional channel signal quality assessment.  Smith, for example, also from the similar field of endeavor, teaches such conventional feature (paragraphs [0036], [0041] and FIG. 4).
 	Referring to claim 5, Heidari in view of Smith disclose that the channel score for each of the one or more channels comprises a sum of a weighted score for each sub- channel within the one or more channels (col. 7, lines 17-58 in Heidari, paragraphs [0036], [0041] in Smith).

 	Referring to claim 8, Heidari in view of Smith disclose that the determined idle time in each of the one or more channels is determined based on an idle time of the sub-channels within each of the one or more channels (col. 5, lines 31-41 in Heidari, paragraphs [0036], [0041] in Smith).
 	Referring to claims 14-16 and 18, claims 14-16 and 18 are rejected for substantially identical reasons as claims 4-6 and 8, except each claim is in an apparatus claim format (i.e. a wireless network device), comprises a wireless interface, a memory and a processor, which is also taught by Heidari (col. 3, line 60 to col. 4, line 35).
Allowable Subject Matter
Claims 10, 11, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Winters et al., Warnagiris et al., Sharma et al., Beacham, Ramachandran et al., Kurt et al., Lamy-Bergot et al., and Ma et al. are all cited to show the common feature of best/optimal channel selection based on channel statistics/measurements/conditions similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465